Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 1 of 8
Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 2 of 8
Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 3 of 8
Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 4 of 8
Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 5 of 8
         Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 6 of 8




         11.   Who is Bound by Plea Agreement

        This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

         12.   Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                       *         *    *




                                              6
Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 7 of 8
Case 1:20-cr-10015-DJC Document 144 Filed 12/01/20 Page 8 of 8
